Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 4106641 A) in view of Brooks (US 4252063 A) and Burns (US 10228020 B1).
Regarding Claim 1, Campbell teaches:
an end effector (8) comprising:
an elongated body (17) that is non-circular in cross section (Fig. 8);
a guide rail (89) mounted on a top surface of the elongated body (Fig. 8);
a hook carriage (18) comprising a linear motion guide (87) that moves linearly along the guide rail to position a hook member (123); and
a locking mechanism (57) that locks the hook carriage at a preselected position along a length of the guide rail [Column 6 Lines 38-62].
Campbell does not teach:
the hook carriage comprising a housing that completely surrounds the guide rail and elongated body.
Brooks teaches:
an elongated body (11) that is non-circular in cross section (Fig. 3);
a guide rail (15) mounted on a top surface of the elongated body (Fig. 1 & Fig. 3);
a hook carriage (20) comprising a linear motion guide (22) that moves linearly along the guide rail to position a hook member (37 & 38), the hook carriage comprising a housing that completely surrounds the guide rail and elongated body (Fig. 3).
Burns teaches:
an elongated body (100) that is non-circular in cross section (Fig. 1);
a carriage (102) comprising a linear motion guide (114 & 126 & 128 & 130) that moves linearly along the guide rail to position the carriage along the rod, the hook carriage comprising a housing that completely surrounds the guide rail and elongated body (Fig. 1 & Fig. 3), the housing is formed by a pair of separate housing portions that are connected together forming a divide (Fig. 1 & Fig. 3) [Column 4 Lines 52-67].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook carriage traveling on a guild rail mounted on an elongated body taught by Campbell with the hook carriage traveling on a guild rail mounted on an elongated body, the hook carriage comprising a housing that completely surrounds the guide rail and elongated body taught by Brooks further modified with the carriage traveling on an elongated body, the carriage comprising a housing that completely surrounds the elongated body, the housing is formed by a pair of separate housing portions that are connected together forming a divide taught by Burns in order to provide a carriage which has more points of contact with the guide rail and elongated body in order to provide more stability and a separable carriage capable of being disassembled from the elongated member at any point along the elongated member to facilitate ease of maintenance.
Regarding Claim 2, Campbell teaches:
the locking mechanism comprises a locking pin (61 & 62) that is received within a locking opening (58 & 63) positioned along a length of the elongated body [Column 6 Lines 38-62].
Regarding Claim 3, Campbell teaches:
the locking opening is provided by a side rail member (33) that is mounted on a side of the elongated body (Fig. 11) [Column 6 Lines 38-62].
Regarding Claim 4, Campbell discloses:
a hook member that is pivotally connected to the hook carriage (123 & Fig. 3).
Regarding Claim 6, Campbell teaches:
the hook member is sized to engage a rear portion of a transmission housing [hook member (123) is designed for engaging shipboard objects and is therefore large enough to engage a rear portion of a transmission housing].
Regarding Claim 7, Campbell teaches:
a chain carriage (34) comprising a linear motion guide (33) that moves linearly along a length of the guide rail [Column 5 Lines 53-62].
Regarding Claim 8, Campbell teaches:
a locking pin (61 & 62) that locks the chain carriage at a preselected position along the guide rail [Column 6 Lines 38-62].
Regarding Claim 9, Campbell teaches:
a front transmission engagement structure comprising at least one pin assembly connected to the elongated body that is sized to be received within a bolt opening of a transmission housing [the hook member (123) has a narrow member that can be received within a bolt opening of a transmission housing (Fig. 3 & Fig. 4a)].
Regarding Claim 11, Campbell teaches:
the housing comprises a pair of C-shaped housing portions that are connected to the linear motion guide (Fig. 7 & Fig. 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 4106641 A), Brooks (US 4252063 A) and Burns (US 10228020 B1) as applied to Claim 4 above, further in view of Toder (US 4576096 A)
Regarding Claim 5, Campbell teaches:
locking the position of the chain carriage [Column 6 Lines 38-62].
the step of locking the position of the chain carriage comprises inserting a pin connector (61 & 62) through the chain carriage and into a locking opening (58 & 63)  [Column 6 Lines 38-62].
Campbell does not teach:
the locking pin is located on the hook member such that rotation of the hook member moves the locking pin into and out of the locking opening.
Toder teaches:
an end effector (Fig. 1) comprising:
an elongated body (10) that is non-circular in cross section (Fig.1);
a guide rail (13 & 14 & 15) mounted on a surface of the elongated body (Fig. 1);
a hook carriage (11) comprising a linear motion guide (22) that moves linearly along the guide rail to position a hook member (26 & 32 & 33 & 34); and
a locking mechanism (21 & 22 & 23 & 24 & 25 & 28 & 29 & 30) that locks the hook carriage at a preselected position along a length of the guide rail [Column 6 Lines 38-62].
the locking mechanism is located on the hook member such that rotating the hook member moves the locking device into and out of the locking position (Fig. 3) [Column 1 Lines 57-64 & Column 2 Lines 48-68 & Column 3 Lines 1-35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector having a hook carriage that travels along a path on a guide rail with a locking mechanism that locks the hook carriage at a preselected position along a length of the guide rail taught by Campbell with the end effector having a hook carriage that travels along a path on a guide rail with a locking mechanism that locks the hook carriage at a preselected position along a length of the guide rail the locking mechanism is located on the hook member such that rotating the hook member moves the locking device into and out of the locking position taught by Toder in order to provide a simplified means of locking the end effector in position local to the support means in order to make the operation of the locking means more convenient for the operator to engage and disengage.
Claims 12, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 4106641 A) in view of Good (US 4899985 A),  Brooks (US 4252063 A) and Burns (US 10228020 B1).
Regarding Claim 12, Campbell teaches:
method of lifting an object using an end effector (8), the method comprising:
inserting a hook (123) into the object;
adjusting a position of a hook carriage (18) along a length of a guide rail (89) that is mounted on a top surface of an elongated body (17);
locking the position of the hook carriage [Column 6 Lines 38-62].
Campbell does not teach:
the object being lifted is a transmission
the hook carriage comprising a housing that completely surrounds the guide rail and elongated body.
inserting a pin assembly into a bolt opening at a front portion of a transmission housing;
engaging a rear portion of the transmission housing with a hook member that is pivotally connected to the hook carriage.
Good teaches:
method of lifting a transmission [Column 1 Lines 9-26] using an end effector (76), the method comprising:
inserting a pin assembly (112) into a bolt opening at a front portion of a transmission housing [Column 6 Lines 36-44];
engaging a rear portion of the transmission housing with a hook member (114) that is pivotally connected to the hook carriage [Column 6 Lines 36-44].
Brooks teaches:
an elongated body (11) that is non-circular in cross section (Fig. 3);
a guide rail (15) mounted on a top surface of the elongated body (Fig. 1 & Fig. 3);
a hook carriage (20) comprising a linear motion guide (22) that moves linearly along the guide rail to position a hook member (37 & 38), the hook carriage comprising a housing that completely surrounds the guide rail and elongated body (Fig. 3); and
Burns 
an elongated body (100) that is non-circular in cross section (Fig. 1);
a carriage (102) comprising a linear motion guide (114 & 126 & 128 & 130) that moves linearly along the guide rail to position the carriage along the rod, the hook carriage comprising a housing that completely surrounds the guide rail and elongated body (Fig. 1 & Fig. 3), the housing is formed by a pair of separate housing portions that are connected together forming a divide (Fig. 1 & Fig. 3) [Column 4 Lines 52-67].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of lifting an object using an end effector by inserting a hook into the object and adjusting a position of a hook carriage along a length of a guide rail that is mounted on a top surface of an elongated body locking the position of the hook carriage taught by Campbell with the method of lifting an object using an end effector by inserting a pin assembly into a bolt opening at a front portion of a transmission housing carriage engaging a rear portion of the transmission housing with a hook member that is pivotally connected to the hook carriage taught by Good further modified with the method of lifting an object using a hook carriage traveling on a guild rail mounted on an elongated body, the hook carriage comprising a housing that completely surrounds the guide rail and elongated body taught by Brooks further modified with the carriage traveling on an elongated body, the carriage comprising a housing that completely surrounds the elongated body, the housing is formed by a pair of separate housing portions that are connected together forming a divide taught by Burns in order to provide a means of securely transporting an elongated member without requiring positioning 
Regarding Claim 14, Campbell teaches:
adjusting a position of a chain carriage (34) along a length of the guide rail [Column 5 Lines 53-62].
Regarding Claim 15, Campbell teaches:
locking the position of the chain carriage [Column 6 Lines 38-62].
Regarding Claim 16, Campbell teaches:
the step of locking the position of the chain carriage comprises inserting a pin connector (61 & 62) through the chain carriage and into a locking opening (58 & 63)  [Column 6 Lines 38-62].
Regarding Claim 17, Campbell teaches:
adjusting a position of the hook [Column 8 Lines 50-66].
Campbell does not teach:
the object engaging device is a pin assembly.
Good teaches:
the object engaging device includes a pin assembly (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of lifting an object using an end effector by inserting a hook into the object and adjusting a position of Campbell with the method of lifting an object using an end effector by inserting a pin assembly into a bolt opening at a front portion of a transmission housing carriage engaging a rear portion of the transmission housing with a hook member that is pivotally connected to the hook carriage taught by Good in order to provide a means of securely transporting an elongated member without requiring positioning the lifting member at the center of gravity of the object being lifted.
Regarding Claim 18, Campbell does not teach:
inserting another pin assembly into another bolt opening at the front portion of the transmission housing
Good teaches:
inserting another pin assembly into another bolt opening at the front portion of the transmission housing [Column 6 Lines 36-44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of lifting an object using an end effector by inserting a hook into the object and adjusting a position of a hook carriage along a length of a guide rail that is mounted on a top surface of an elongated body locking the position of the hook carriage taught by Campbell with the method of lifting an object using an end effector by inserting a pin assembly into a bolt opening at a front portion of a transmission housing carriage engaging a rear portion of the transmission housing with a hook member that is pivotally connected Good in order to provide a means of securely transporting an elongated member without requiring positioning the lifting member at the center of gravity of the object being lifted.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 4106641 A), Good (US 4899985 A),  Brooks (US 4252063 A) and Burns (US 10228020 B1) as applied to Claim 12 above, further in view of Toder (US 4576096 A).
Regarding Claim 13, Campbell teaches:
locking the position of the chain carriage [Column 6 Lines 38-62].
the step of locking the position of the chain carriage comprises inserting a pin connector (61 & 62) through the chain carriage and into a locking opening (58 & 63)  [Column 6 Lines 38-62].
Campbell does not teach:
a locking pin is located on the hook member such that rotating the hook member moves the locking pin into and out of a locking opening.
Toder teaches:
an end effector (Fig. 1) comprising:
an elongated body (10) that is non-circular in cross section (Fig.1);
a guide rail (13 & 14 & 15) mounted on a surface of the elongated body (Fig. 1);
a hook carriage (11) comprising a linear motion guide (22) that moves linearly along the guide rail to position a hook member (26 & 32 & 33 & 34); and
a locking mechanism (21 & 22 & 23 & 24 & 25 & 28 & 29 & 30) that locks the hook carriage at a preselected position along a length of the guide rail [Column 6 Lines 38-62].
the locking mechanism is located on the hook member such that rotating the hook member moves the locking device into and out of the locking position (Fig. 3) [Column 1 Lines 57-64 & Column 2 Lines 48-68 & Column 3 Lines 1-35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector having a hook carriage that travels along a path on a guide rail with a locking mechanism that locks the hook carriage at a preselected position along a length of the guide rail taught by Campbell with the end effector having a hook carriage that travels along a path on a guide rail with a locking mechanism that locks the hook carriage at a preselected position along a length of the guide rail the locking mechanism is located on the hook member such that rotating the hook member moves the locking device into and out of the locking position taught by Toder in order to provide a simplified means of locking the end effector in position local to the support means in order to make the operation of the locking means more convenient for the operator to engage and disengage.
Response to Arguments
Applicant’s arguments with respect to Claims 1-9 and 11-18 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US-20130327591-A1 is cited by the Examiner as being pertinent for disclosing a hoist carriage .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652